Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

This is a response to the amendment filed on 02/03/21.  The applicant argument regarding Ng et al. is not persuasive; therefore, all the rejections based on 35 U.S.C. 101 and Ng et al. is retained and repeated for the following reasons.

Summary of claims

Claims 12-13 and 15-29 are pending.

Claims 12-13 and 15-29 are rejected.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-13 and 15-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ng et al. (U.S. Patent No. 2007/0075678).

As to claims 12, 22 and 27 the prior art teaches an apparatus comprising: 

a monitor to monitor a performance parameter of one or more battery cells over time, wherein the performance parameter is associated with a capacity of the battery cell and a number of charge or discharge cycles of the one or more battery cells, wherein the performance parameter indicates rate of degradation of the battery over time (see fig 1-4 paragraph 0078-0084 and summary; especially, Ng et al. teach a monitor to monitor a performance parameter of one or more battery cells over time, wherein the performance parameter is associated with a capacity of the battery cell and a number of charge or discharge cycles of the one or more battery cells, wherein the performance parameter indicates rate of degradation of the battery over time as fig 1-4 paragraph 0079-0083 and summary); 



and logic to adjust one or more charge parameters of the one or more battery cells when the performance parameter crosses the threshold (see fig 2-8 paragraph 0119-0127 and background; especially, Ng et al. teach logic to adjust one or more charge parameters of the one or more battery cells when the performance parameter crosses the threshold as fig 2-8 paragraph 0120-0126 and background). 

As to claims 13 and 28 the prior art teaches wherein the logic is operable to maintain the one or more charge parameters at their present values when the performance parameter remains substantially the same (see fig 3-8 paragraph 0122-0128 and background).

As to claim 15, the prior art teaches wherein the logic is to adjust the one or more charge parameters by reduction of charge current (see fig 1-6 paragraph 0088-0095).

As to claim 16, the prior art teaches wherein the logic is to adjust the one or more charge parameters by reduction of the charge-discharge voltage (see fig 3, 4, 7-9 paragraph 0094-0100). 

As to claim 17, the prior art teaches wherein the logic is to adjust the one or more charge parameters by reduction of charge current and reduction of charge-discharge voltage (see fig 3-8 paragraph 0096-0103 and summary).

As to claim 18, the prior art teaches wherein the one or more charge parameters are at least one of: a charge current; a charge-discharge voltage; or a combination of charge current and charge-discharge voltage (see fig 3-8 paragraph 0101-0106 and background). 

As to claim 19 and 29, the prior art teaches wherein the threshold is a programmable threshold (see fig 4-9 paragraph 0110-0114).

As to claims 20 and 23 the prior art teaches wherein the logic is to communicate with the one or more battery cells through an interface which complies with one or more of: a System Management Bus (SMBus) interface as defined by a Smart Battery Charger Specification; an I2C interface; or a personal computer bus interface (see fig 2-9 paragraph 0112-0118 and summary).

As to claim 21, the prior art teaches wherein the one or more battery cells are Li-ion battery cells (see fig 2-10 paragraph 0116-0120 and background).

As to claim 24, the prior art teaches wherein the battery includes: a processor coupled to the one or more battery cells; and a memory coupled to the one or more battery cells, wherein the processor is to provide information about the one or more battery cells to the integrated circuit via the interface, and wherein the processor is to receive one or more instructions from the integrated circuit to adjust a charge termination voltage associated with the one or more battery cells according to the information provided to integrated circuit (see fig 4-9 paragraph 0118-0126 and summary).

As to claim 25, the prior art teaches wherein the processor is to receive one or more instructions from the integrated circuit to maintain charging characteristics of the one or more battery cells (see fig 5-10 paragraph 0125-0130).

As to claim 26, the prior art teaches wherein the information about the one or more battery cells include: number of charge cycles over a period of time; number of discharge cycles over a period of time; and charge current value (see fig 3-10 paragraph 0128-0135).








Remarks

Applicant’s response and remarks filed on 01/03/21 have been carefully reviewed. Applicant’s arguments have been fully considered but they are not persuasive. Key argument and their response related to the claims are listed as below:

Applicant contends that Ng et al. do not describe “converting a first integrated circuit (IC) design layout having in-design layers into a second IC design layout having derived layers, wherein said converting comprises mapping the in-design layers to the derived layers by applying a set of layer derivation rules to shapes in the IC design layout, and wherein the set of layer derivation rules implements a one-to-many mapping between the in-design layers and the derived layers” probes as claimed, Examiner respectfully disagrees.   The prior art Ng et al. (US Pub. 2011/0173582) do teach converting a first integrated circuit (IC) design layout having in-design layers into a second IC design layout having derived layers, wherein said converting comprises mapping the in-design layers to the derived layers by applying a set of layer derivation rules to shapes in the IC design layout, and wherein the set of layer derivation rules implements a one-to-many mapping between the in-design layers and the derived layers (see fig 2, fig 3 paragraph 0036-0045 and summary; especially, Ng et al. teach converting a first integrated circuit (IC) design layout having in-design layers into a second IC design layout having derived layers, wherein said converting comprises mapping the in-design layers to the derived layers by applying a set of layer derivation rules to shapes in the IC design layout, and wherein the set of layer derivation rules implements a one-to-many mapping between the in-design layers and the derived layers as fig 2, fig 3 paragraph 0037-0044 and summary).

Applicant contends that Ng et al. do not describe “generate a one-to-one mapping between the derived layers and process layers used in a parasitic extraction tool” probes as claimed, Examiner respectfully disagrees.   The prior art Ng et al. (US Pub. 2011/0173582) do teach generate a one-to-one mapping between the derived layers and process layers used in a 

Applicant contends that Ng et al. do not describe “perform parasitic extraction on the IC design layout by providing the second IC design layout and the one-to-one mapping to the parasitic extraction tool (see fig 2-6 paragraph 0050-0060 and background; especially, Ng et al. teach perform parasitic extraction on the IC design layout by providing the second IC design layout and the one-to-one mapping to the parasitic extraction tool as fig 2-6 paragraph 0051-0059 and background)” probes as claimed, Examiner respectfully disagrees.   The prior art Ng et al. (US Pub. 2011/0173582) do teach perform parasitic extraction on the IC design layout by providing the second IC design layout and the one-to-one mapping to the parasitic extraction tool (see fig 2-6 paragraph 0050-0060 and background; especially, Ng et al. teach perform parasitic extraction on the IC design layout by providing the second IC design layout and the one-to-one mapping to the parasitic extraction tool as fig 2-6 paragraph 0051-0059 and background).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the 









Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH C TAT whose telephone number is 571-272-1908.  The examiner can normally be reached on flex 7:00Am-8PM.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/BINH C TAT/Primary Examiner, Art Unit 2851